Title: To James Madison from Walter Jones, 15 September 1789
From: Jones, Walter
To: Madison, James


Dear Sir
Septr. 15th. 1789
Your Letter of the 18th. augt. found me so engaged in the usual Employment during our Autmn, that I have never had time to express my acknowlegements to you.
The inestimable value of civil Liberty, like the gems, the precious metals, and fertile fields of the Earth, has ever made them the Common objects of robbery & usurpation—it is unfortunate that the first, tho infinitely most precious, is not generally guarded by Mankind, with So much interest & vigilance, as the latter. Liberty was never placed in a less hazardous Situation, than in our States, and our inattention to her protection would therefore be the more criminal. I think the general Conduct of your House is calculated to Secure her, but there is a wide & secret inlet of mischief in our manners, that if not controlled, will make legislative Forms of no avail. The restraining of the ruinous adoption of European Fashions, to which our people are So prone, the farther Compulsion to Frugality, by a Strict distribution of Justice, and the Stifling the Birth those impudent upstart pretensions to European Ranks, which Some men affect, will be powerful means; because they tend to preserve the materials Sound, and not merely to patch up rotten parts.
I have long been persuaded that the States to the north East of Susquehana, with few Exceptions, tended fast to a Mixture of oligarchy & anarchy, & your observations go far in explaining the Causes—but I am also of opinion, that virga. is the great repository of republican principles—the absence of great Towns, the Equality of Rights in the Holders of the Soil, the close gradation in Quantity possessed by a numerous Race of Land-holders, the Existence of Slavery & other Circumstances, form such Strong Barriers to republicanism as will be very difficult to be broke thro. A Separate Confederacy, which I have hitherto abhorred, may one day, possibly, be a means of preserving our Liberty by an union of parts more homogeneous in their Nature, than the present may eventually be. Have you considered the actual Effects of the Law of Descents? I fear it will have an Effect directly opposite to what was intended, & that it will tend to abolish many of those Links in the Scale of real property which I esteem such a firm Barrier to our freedom. When I mention Slavery as one of the Securities of our Liberty a respect to your opinion, Should have produced some explanation of my Sentiments thereon; but as I am much in haste I will at present take my leave of you with the Esteem & regard with which I am dear Sir your Mo. obed Sevt.
Walt: Jones
